—In an action to foreclose a mortgage, the defendant Glen Cove Servicing Corp. appeals from an order of the Supreme Court, Nassau County (Winick, J.), dated September 10, 1998, which denied its motion to vacate a judgment of foreclosure and sale and void the deed of sale on the ground of irregularities in the notice of sale.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the motion to vacate the judgment of foreclosure and sale and void the deed of sale. The defendant failed to carry its burden to show that “a substantial right of a party was prejudiced” by the trivial irregularities in the notice of sale (RPAPL 231 [6]; see, e.g., Marine Midland Bank v Trennes, 250 AD2d 653; Chemical Bank v Gardner, 233 AD2d 606; Norstar Bank v LNP Realty Corp., 216 AD2d 279; Marine Midland Bank v Landsdowne Mgt. Assocs., 193 AD2d 1091; Hanover Funding Co. v Keri Assocs., 180 AD2d 945). Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.